Citation Nr: 1413463	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a panic disorder with agoraphobia, depression, and insomnia.  

2. Entitlement to service connection for a psychiatric disorder, to include panic disorder with agoraphobia, depression, and insomnia; anxiety; and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011 the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing testimony is in the claims file.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) includes VA medical records from 1999 to 2014, which are relevant to the present appeal.  

The Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus in light of reopening the claim of service connection for panic disorder with agoraphobia, depression, and insomnia, the Board has broadened and recharacterized the underlying claim of service connection as reflected on the title page.  

In October 2012, the Veteran raised the issue of an increased rating for chronic lumbosacral strain with arthritis, service connection for a middle back condition secondary to the service-connected low back disability, and service connection for ischemic heart disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The underlying issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed May 2005 rating decision, the RO denied service connection for panic disorder with agoraphobia, depression, and insomnia based on the determination that there was no medical determination linking the condition to service.  

2. There was no evidence or information received within one year of the May 2005 rating decision that was new and material as to the claim of service connection for panic disorder with agoraphobia, depression, and insomnia.  

3. The additional evidence presented since the May 2005 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for panic disorder with agoraphobia, depression, and insomnia.  


CONCLUSIONS OF LAW

1. The May 2005 rating decision, which denied service connection for panic disorder with agoraphobia, depression, and insomnia became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. New and material evidence has been submitted since the previous denial of service connection for panic disorder with agoraphobia, depression, and insomnia and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  In light of the favorable disposition, that is, the reopening of the claim of service connection for a panic disorder with agoraphobia, depression, and insomnia, the only matter resolved in this decision, further discussion here of compliance with the VCAA is not necessary. 

Application to Reopen the Claim of Service Connection 

After a prior decision becomes final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In a rating decision in May 2005, the RO denied service connection for a panic disorder with agoraphobia, depression, and insomnia based on the determination that there was no evidence of symptoms or diagnoses during service and no medical determination linking the condition to service.  After the Veteran was notified of the adverse determination in June 2005, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In the instant case VA records on VBMS dated in October 2005 and March 2006 show panic disorder with agoraphobia; however, medical records showing this diagnosis were of record prior to the May 2005 rating decision.  Thus new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

At the time of the last final denial the evidence consisted of consisted of lay and medical evidence.  VA and private medical records dated from 1978 to 2004 show treatment for a psychiatric disorder with various diagnoses such as adjustment disorder, panic disorder with agoraphobia, generalized anxiety disorder, and depression.  See e.g., private medical records dated October 1992 and April 1994; See e.g., VA medical records dated June 2001 and November 2000; VA examination in June 1994.  In a statement in August 2004, the Veteran reported that he witnessed the brutal stabbing of an Army serviceman in Thailand.  Evidence received since the May 2005 rating decision includes statements and testimony as to symptoms during service and the Veteran's March 2011 testimony whereby the Veteran stated that a VA doctor related his current psychiatric symptoms to the brutal stabbing the Veteran reported witnessing in Thailand.  The Veteran is competent to relate a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus this evidence is new as it was not of record at the time of the last rating decision and it is material because it raises a reasonable possibility that the Veteran may have a psychiatric disorder that is related to service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for panic disorder with agoraphobia, depression, and insomnia



ORDER

New and material evidence has been received to reopen the claim of service connection for panic disorder with agoraphobia, depression, and insomnia.


REMAND

Under the duty to assist further development indicated below is necessary to determine whether the Veteran's variously diagnosed psychiatric disorder is related to service.  In addition to multiple psychiatric diagnoses shown during the current appeal period, a PTSD stressor statement was received from the Veteran in April 2010 asserting that during service in Thailand in 1968 he witnessed the brutal stabbing of a captain, who bled profusely from knife wounds to his torso.  Further, VBMS related VA records dated in September 2008 show that the Veteran reported fearing that the Vietnamese would attack his camp in Korat, Thailand and was assessed as having PTSD symptoms.  In June 2007, the Veteran stated that he became depressed due to his inability to work due to his back disability, for which he has since been granted service connection.  

VBMS associated VA records dated in June 2013 show the Veteran is receiving benefits from the Social Security Administration (SSA).  In a letter in February 1995 VA informed the Veteran that his SSA records were being returned to him.  While there are some SSA records in the claims folder, it is unclear if they are complete and an attempt needs to be made to obtain any outstanding SSA records.  In August 2004, the Veteran submitted written authorization to obtain his private treatment records from Richland County Outpatient Clinic.  These records need to be obtained and associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter in connection with his claim for service connection for a psychiatric disorder.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on a secondary basis. 

2 Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the Richland County Outpatient Clinic.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Contact the U.S. Army & Joint Services Records Research Center (JSRRC) and request that an attempt be made to independently verify the Veteran's claimed stressor of witnessing a serviceman being stabbed in the stomach November 1968 or December 1968 while the Veteran was stationed in Camp Friendship, in Korat, Thailand with the Headquarter Main Support Company, 7th Maintenance Battalion, Headquarters Platoon.  A written response from JSRRC regarding the alleged stressors must be associated with the claims folder. 

5. Ask the appropriate Federal custodian of records to search for the morning reports of the Headquarter Main Support Company, 7th Maintenance Battalion, from November 1968 to December 1968 for verification of stabbing of a serviceman at Camp Friendship in Korat, Thailand.  A written response must be associated with the claims folder.

6. After the above development has been completed and all outstanding records have been associated with the claims folder, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of his psychiatric disorder.  It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  After reviewing the claims folder and examining the Veteran the examiner must: 

a.) Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD? The examiner is asked to consider that a VA mental health consult dated in July 2013 shows a diagnosis of PTSD per the DSM IV criteria.  If so, and if there is verifiable evidence that the Veteran's fellow serviceman was stabbed during active duty, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that the Veteran has PTSD related to the confirmed in-service stressor? 

b.) If the Veteran meets DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to his fear of being attacked by the Vietnamese while based in Camp Friendship in Korat, Thailand in 1968 to 1969.  See VBMS associated VA treatment record dated in September 2008.  

c.) Reconcile the varying psychiatric diagnoses other than PTSD in the claims folder.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed, to include depressive disorder, and panic disorder with agoraphobia.  See VBMS associated VA treatment records dated in July 2009, May 2012, and July 2013.  

d.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service or is secondary to his service-connected low back disability?  If it is found that the Veteran has a psychiatric disorder that is caused or aggravated by his service-connected low back disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is advised that the Veteran is competent to report his symptoms and history. 

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

7. Afterward readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


